Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 04/01/2021 to 07/16/2021.
	Acknowledgment is made of applicant’s filed 04/01/2021.  The changes and remarks disclosed therein were considered.
	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 04/01/2021.  These drawings are review and accepted by examiner.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/715,248, filed on 09/26/2017.
Specification
4.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/593,700 should be updated; namely, it has matured into U.S. Patent No. 11,036,601.  Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,601.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a memory system, comprising: a first memory module comprising a plurality of first memory 5devices; a second memory module comprising a plurality of second memory devices having an extra memory region; a generation unit configured to generate a second command or address to select a row or column for the extra memory region of the 10second memory device based on detection information; and a data processing unit configured to transmit target data to/from the extra memory region of the second memory device in response to the second command. A memory system, comprising: a first memory module comprising a plurality of first memory devices; a second memory module comprising a plurality of second 15memory devices having an extra memory region; and a controller configured to perform a read/write operation on the first memory module or the second memory module, wherein the controller comprises: a generation unit configured to generate a second command or 20address to select a row or column for the extra memory region of the second memory device based on an error indication regarding some of the plurality of first memory devices; and 34a data processing unit configured to transmit subject data to/from the extra memory region of the second memory device in response to the second command.  and functional corresponding to claim limitation recited the U.S. Patent No. 11,036,601 such as a memory system comprising: a first memory module comprising a first control logic and a first memory device; a second memory module comprising a second memory device having an extra memory region; and a memory controller configured to transfer data between a host and the first control logic, wherein the first control logic changes memory location from a memory region having an error of the first memory device to the extra memory region of the second memory device and a memory system comprising: a first memory module comprising a plurality of first memory devices; a second memory module comprising a plurality of second memory devices having a plurality of extra memory regions, respectively; a third memory module comprising a plurality of third memory devices having a plurality of extra memory regions, respectively; and a memory controller configured to transfer data between a host and the memory modules, wherein the memory controller changes destination of data from a memory device having an error among the first memory devices to the plurality of extra memory regions of the second memory devices.
However, the current claimed invention discloses a memory system for determining (claims 1-20), while the U.S. Patent No. 11,036,601 discloses a memory system, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,036,601 can have the same result and purpose of determined the memory system reduces influence on the remaining memory devices by the operation of processing the error-occurred memory device.  The use efficiency of the memory module is raised. 
7. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,437,692.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a memory system, comprising: a first memory module comprising a plurality of first memory 5devices; a second memory module comprising a plurality of second memory devices having an extra memory region; a generation unit configured to generate a second command or address to select a row or column for the extra memory region of the 10second memory device based on detection information; and a data processing unit configured to transmit target data to/from the extra memory region of the second memory device in response to the second command. A memory system, comprising: a first memory module comprising a plurality of first memory devices; a second memory module comprising a plurality of second 15memory devices having an extra memory region; and a controller configured to perform a read/write operation on the first memory module or the second memory module, wherein the controller comprises: a generation unit configured to generate a second command or 20address to select a row or column for the extra memory region of the second memory device based on an error indication regarding some of the plurality of first memory devices; and 34a data processing unit configured to transmit subject data to/from the extra memory region of the second memory device in response to the second command.  and functional corresponding to claim limitation recited the U.S. Patent No. 10,437,692 such as a memory system, comprising: first and second memory modules each comprising a plurality of memory devices; a memory controller suitable for writing/reading corresponding data to/from the plurality of memory devices in parallel, in response to an external command/address, wherein the memory controller writes/read target data corresponding to a memory device having an error occurred among the plurality of memory devices of the first memory module, to/from the plurality of memory devices of the second memory module in parallel.
	However, the current claimed invention discloses a memory system for determining (claims 1-20), while the U.S. Patent No. 10,437,692 discloses a memory system, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,437,692 can have the same result and purpose of determined the memory system reduces influence on the remaining memory devices by the operation of processing the error-occurred memory device.  The use efficiency of the memory module is raised.
8. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,176,066.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a memory system, comprising: a first memory module comprising a plurality of first memory 5devices; a second memory module comprising a plurality of second memory devices having an extra memory region; a generation unit configured to generate a second command or address to select a row or column for the extra memory region of the 10second memory device based on detection information; and a data processing unit configured to transmit target data to/from the extra memory region of the second memory device in response to the second command. A memory system, comprising: a first memory module comprising a plurality of first memory devices; a second memory module comprising a plurality of second 15memory devices having an extra memory region; and a controller configured to perform a read/write operation on the first memory module or the second memory module, wherein the controller comprises: a generation unit configured to generate a second command or 20address to select a row or column for the extra memory region of the second memory device based on an error indication regarding some of the plurality of first memory devices; and 34a data processing unit configured to transmit subject data to/from the extra memory region of the second memory device in response to the second command.  and functional corresponding to claim limitation recited the U.S. Patent No. 10,176,066 such as a memory module comprising: a first memory module comprising a plurality of first memory devices having a plurality of extra memory regions, respectively; a second memory module comprising a plurality of second memory devices having a plurality of extra memory regions, respectively; and a control logic suitable for writing/reading data to/from the first memory devices, respectively, wherein the control logic writes/reads target data to be transferred to/from a third memory device having an error among the first memory devices, to/from the plurality of extra memory regions of the second memory devices, respectively.  A memory system comprising: a plurality of memory modules each comprising memory device having extra memory region, respectively; and a memory controller suitable for writing/reading data to/from memory device of a first memory module selected among the plurality of memory modules, respectively, wherein the memory controller writes/reads target data to be transferred to/from a first memory device having an error occurred among the memory devices of the first memory module, to/from respective extra memory regions of memory devices of a second memory module different from the first memory module among the plurality of memory modules.  An operation method of a memory system, the operation method comprising: providing first and second memory modules including first and second memory devices, respectively; receiving a write command/address and write data corresponding to the first memory module; generating first and second commands/addresses corresponding to the first and second memory modules, respectively, based on detection information indicating a third memory device having an error occurred among the first memory devices, in response to the write command/address; writing the write data to the first memory devices according to the first command/address; and writing target data to be transferred to the third memory device among the write data, to extra memory regions of the second memory devices according to the second command/address, based on the detection information and An operation method of a memory system, the operation method comprising: providing first and second memory modules including first and second memory devices, respectively; receiving a read command/address corresponding to the first memory module;  7Atty Docket No.: P17H0013/US App. No.: 15/715,248 generating first and second commands/addresses corresponding to the first and second memory modules, respectively, based on detection information indicating a third memory device having an error occurred among the first memory devices, in response to the read command/address; reading target data from the extra memory regions of the second memory devices according to the second command/address, based on the detection information; reading read data from the first memory devices according to the first command/address; and combining the target data with the read data, based on the detection information.
However, the current claimed invention discloses a memory system for determining (claims 1-20), while the U.S. Patent No. 10,176,066 discloses a memory module, a memory system and an operation method of a memory system, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,176,066 can have the same result and purpose of determined the memory system reduces influence on the remaining memory devices by the operation of processing the error-occurred memory device.  The use efficiency of the memory module is raised. 
                                                             Allowable Subject Matter
9.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US. 11,106,533) discloses a memory system includes a host error correction code encoder and a memory module.
Kim (US. 10,509,594) discloses a memory module includes memory device, data buffers suitable for receiving write data transferred from a memory controller and transmitting read data to the memory.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824